        Case 1:18-cr-00319-LTS Document 163 Filed 11107/19 Page 1of1

                                        Law Offices of Ezra Spilke


                                                                         I 825 Foster Avenue, Suite I K
                  1
                      il:soc so>:Y                                          Brooklyn, New York I 1230
                  .IDOCU~1E'.\T                                                       t: (718) 783-3682
                                                                                 e: ezra@spilkelaw.com
                      I
                      'FLECTRCY\IC..\LLY FILED                                      www.spilkelaw.com
                          'l()('   #:
                                    ! ,.   f'f)

BYECF
Hon. Laura Taylor Swain
United States District Court
Southern District of New York                                    MEMO ENDORSED
500 Pearl Street
New York, New York 10007

Re:   United States v. Fertides, No. 18-CR-319-LTS

Dear Judge Swain:

      I represent Noel Martinez in this case. I have a long-planned family trip
planned for the week of November 11, 2019. Accordingly, I respectfully request
permission for Jeremy Schneider, counsel for Christian Pabon, to appear on my
behalf at the conference scheduled for November 12, 2019. I have conferred with
Mr. Martinez, who consents to this request. Thank you for your attention to this
matter.

                                                        Respectfully submitted,



SO ORDERED:                                              Is Ezra Spilke
                                                        Ezra Spilke
                                                        1825 Foster Avenue, Suite lK
                                                        Brooklyn, New York 11230
                                                        (718) 783-3682
                                                        Counsel for Noel Martinez

Cc:   All counsel of record by ECF
